DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
	Claims 1, 2, 4, 9, 11, 19, 35-37 are pending in this application.  Claims 35-37 are newly added.  Claims 3, 5-8, 10, 12-18, 20-34 have been canceled.
	Claim 37 is objected to because of the following informalities:  Claim 37 depends from non-existent claim 38.  It is believed it should depend from claim 36.  Appropriate correction is required.
Applicant’s amendment and response filed 4/14/2021 has been entered and carefully considered, but is not completely persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 9, 19 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 

(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite an abstract idea of determining a genotype of a cannabis sample, and classifying it as hemp or marijuana.  Additionally, the rejected claims recite genotype/phenotype relationships which describe a naturally occurring correlation. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 1 and 35 are independent
	Mathematical concepts recited in claims 1, 35 include:
	Claim 1:

Claim 35:
“wherein at least 10, 20…of the genotyped SNP{s of the set have an FST of greater than 0.679 as provided in table 5 and wherein at least 2 of the genotyped SNPs of the set have a major or minor allele with an allele frequency of 0;” (mathematical concept: calculating FST values, and allele frequencies)
	Claims 1 and 35 recite the following law of nature:
Claim 1 recites naturally occurring genotypes of a cannabis sample and correlates them to naturally occurring phenotypes (hemp or marijuana) which is a naturally occurring correlation.
Claim 35 recites identifying cannabis in a sample, wherein either the phenotypes of hemp or marijuana are identified through genotyping, and calculations of FST values and allele frequencies which indicate the presence of cannabis. The sample comprises the naturally occurring genotypes related to the phenotype of cannabis.
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1 and 35 recite additional elements that is not an abstract idea and are data gathering steps: “I) obtaining a test sample; II) genotyping the test sample; III) detecting for each SNP of the set the presence or absence of the…allele;” “I) obtaining a sample; II) genotyping a set of SNPs…wherein the genotyping comprises sequencing and/or PCR based genotyping.”
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Dependent claims 2, 9 and 19 have been analyzed.  Dependent claims 2 are directed to further abstract limitations. Further abstract limitations cannot integrate a judicial exception into a practical application as they are a part of it. Dependent claims 9, 19 are directed to additional steps of data gathering.  Data gathering is extra solution activity which provides the data for the judicial exception and is insufficient to provide a practical application.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
(2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	Claims 1 and 35 do not practically apply the end result of the methods in a real world or practical application.  Presentation of results is not sufficient to integrate a judicial exception into a practical application.  
	With respect to claims 1 and 35: The additional element of data gathering does not rise to the level of significantly more than the judicial exceptions.  McKernan (PTO-1449) van Bakel (PTO-1449) Piluzza (PTO-1449) and Rotherham (PTO-1449) provide methods which i) obtain samples of a plant which comprise genomic DNA, ii) genotype the sample for SNPs and iii) detect the presence or absence of the major and/or minor allele. van Bakel provides sequencing, McKernan provides PCR and sequencing steps, while Piluzza and Rotherham provide PCR based genotyping.  Additionally, the commercially available kits iPLEX, and iPLEX Gold produced by Sequenom were widely used to perform SNP genotyping on samples (PTO-1449). Therefore, these data gathering elements are routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological 
	Dependent claims 2, 9 and 19 have been analyzed with respect to step 2B. Dependent claims 9 and 19 relate to the data gathering discussed above.  Data gathering cannot rise to the level of significantly more of a judicial exception. Dependent claims 2 provides an additional abstract limitation.  Abstract limitations cannot provide significantly more than the judicial exception as they are a part of it.  
None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	Applicant’s arguments:
	Applicant’s arguments have been carefully considered, but are not persuasive.  It is noted that not all claims are rejected under this statute.  Claims reciting a practical application/ inventive concept, including claim 4, claim 11, 36 and 37, achieve patent eligibility.
	With regard to applicant’s arguments that the amended claims cannot comprise mental steps as they cannot practically be performed in the human mind, these arguments are not persuasive, as the claim embraces as few as 20 sequences (major and minor allele for 10 SNP), however those arguments are moot in view of the amendments made.  Independent claims 1 and 35 do not recite mental concepts.  However, the amendments now recite certain mathematical concepts: Claim 1 step IV requires calculations of FST, and a comparison step to values in a table to determine “most similar” patterns.  Claim 2 requires all SNP with the particular calculated value of FST. Claim 35, in the “wherein” clause requires calculations of frequencies In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas)
	With respect to Applicants assertion that the genotyping of the at least 10 SNP from table 5 were unknown, and therefore not routine, these arguments are not persuasive.  The Written Opinion of the related PCT identifies at least 2 sequences of McKernan (2014), SEQ ID NO 18175 and 16588 which each match SEQ ID NO 1 and 2 of the related PCT, and the use of these sequences in SNP genotyping for detecting cannabis in a sample.  
A sequence search performed by the Office sets forth the following matches to the elected sequences of SEQ ID NO: 201-220, 10 major and 10 minor alleles from Table 5:
	Van Bakel (2011, of record) 100% match to SEQ ID NO 201-203, 206, 211-216, 218, and 220.  While the SEQ ID listing of van Bakel is primarily concerned with creating and validating a draft genome, they do generate RNA-seq transcripts which are between about 200nt to 660bp. They generated additional libraries with 44bp insertions. These are used to analyze the samples for the presence of SNV. Page 9, “Analysis of single nucleotide variants in cannabis” is the beginning of the discussion of SNP. (See also the materials and methods section, beginning at page 12.)  SNP analysis “supported a separation of marijuana and hemp.” (abstract, discussion)

	With just the elected sequences, 19 out of the 20 elected sequences were not new at 100% match level.  With respect to claims 1 and 35, the sequences provided by McKernan or van Bakel would provide detecting 10 sequences meeting the limitations for FST and allele frequency, to identify the sample as more likely to be hemp or marijuana, or with enough specificity to determine cannabis is present.
	With respect to the arguments regarding Rotherham, and novelty or significantly more, Rotherham is not the only source of cannabis sequence information, as evidenced by McKernan and van Bakel above, both prior to the instant priority date.
	As these elements were known in the art at the time of the invention, for the same purposes of SNP genotyping of cannabis, distinguishing between hemp and marijuana strains,  identifying the presence of cannabis, or identifying an ancestry/ strain of cannabis, these elements are insufficient to provide a practical application or significantly more than the identified judicial exceptions.
	MPEP 2106.05: “Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 
	The examiner has considered the combination of the at least 10 alleles from table 5 with either the abstract idea of determining whether the sample is hemp or marijuana based on mathematical calculations, or the law of nature which is the identification of naturally occurring correlations between naturally occurring SNP and naturally occurring genotypes with naturally occurring phenotypes of hemp or marijuana.  Alone or in combination these data gathering steps have been found insufficient.  The prior art provides the same sequences, for the same purposes.  (See MPEP 2106.05: “Limitations that the courts have found not to be enough to qualify as significantly more when recited in a claim with a judicial exception include:… iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).”
	To the extent the arguments are directed to the idea that the claims provide an improvement to a technology, those arguments are not persuasive.  MPEP2106.05 : “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the 
	Similarly, MPEP 2106.05 provides examples that the courts have indicated may not be sufficient to show and improvement to technology, including “ii. Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017); and iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48…”
	Specifically the courts have identified the following laboratory techniques as well understood, routine and conventional activity in the life science art when they are claimed in a merely generic manner: “ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546… vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)…”  Each of these are elements of the steps identified as data gathering steps and extra solution activity: obtain a sample, genotype nucleic acids from the sample using at least 10 SNP from table 5, and detect the presence or absence of the major allele and/or the minor allele for each.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims have been significantly amended, and claims 36-37 are new.
The examiner notes amendments made to address previous rejections, however new indefiniteness has been added or incorporated with some of these amendments.
	The metes and bounds of claim 4 are unclear. The claim fails to particularly point out and distinctly claim how to select or associate “desired characteristics” with any of the alleles.  Table 5 does not list a plant characteristic associated with any of the alleles beyond hemp or marijuana.  The term “desired characteristics” does not provide any indication as to what aspect of a sample might be desired, or what alleles might be correlated to that aspect.  In a plant, desirable characteristics can include anything from growth rate, disease resistance, cold tolerance, to particular chemical levels (i.e. THC). The claim fails to point out or distinctly claim desirable characteristics which are identified by a particular allele such that the selection could be made.
	The metes and bounds of claim 36 are unclear. Claim 36 refers to F2 offspring in the first step of the method, without identifying any parentage or other identifying characteristics beyond “having a desired trait.”  It is unclear how any sample of cannabis is to be identified as F2.  Further, the metes and bounds of the term “the ancestry contribution of the F2 offspring” are 
	With respect to claim 37, beyond the improper dependency, it is not clear if the “cultivated hemp or marijuana” strain of claim 37 is the same as the “cultivated hemp or marijuana” of step d) of claim 36.  If the steps were to be clarified as to initial strains, crossings and backcrossings, then added to claim 36, that would remove part of the rejection of claim 36.
Applicant’s arguments:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35  is/are rejected under 35 U.S.C. 102a2 as being anticipated by McKernan (US 2016/0177404 A1: of record).
	McKernan et al. Cannabis genome and uses thereof. US 2016/0177404, published June 23 2016.  The sequences used in this rejection were provided as of the filing date of 3/27/2015, which is before the priority date of the instant application (6/12/2015).  McKernan has basis for some sequences in earlier filings, as well as some methods. The ‘404 is a CIP of parent application US 2014/0057251 A1.
	Claim 35 requires the following: A method of detecting marijuana and/or hemp associated alleles, by i) obtaining a sample comprising genomic DNA of the cannabis sample, II) genotyping at least 10 SNP from Table 5.  The remaining information about the alleles (Major, inherent qualities of the detected sequences.  If they are detected as required, they naturally would have these characteristics.  SEQ ID NO 201-220 were elected in an election of species requirement. The claim does not provide active steps of separating samples comprising hemp related alleles from marijuana related alleles. The claim merely identifyies whether they exist within the sample.
	McKernan provides methods of genotyping cannabis samples.  McKernan provides obtaining samples, and performing genotyping steps for SNP or SNV at: [0019-0020, 0047-0049, 0070, 0083, 0092, 0099-0103].  With respect to at least ten sequences from Table 5, McKernan provides sequences sufficient for detecting at least SNP SEQ ID NO: 201-220 from the elected sequences.  Additional sequence matching is likely within McKernan.  The SNP’s identified do not have to be consecutive in order from Table 5 according to the claim.  As such, claim 35 is anticipated.  
Conclusion
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the patent numbers cited on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631